Citation Nr: 0517768	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from May 1957 to May 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  At present, after remands to the RO for 
additional development in September 2003, the veteran's case 
is once again before the Board for appellate review.

The veteran presented testimony during an appeals hearing at 
the RO before a hearing officer in March 1999.  A copy of the 
hearing transcript issued following the hearing is of record.   

The Board notes that, per a May 2004 VA examination report 
and the veteran's representative statement dated April 2005, 
the record raises and the veteran contends that he is 
entitled to service connection for hypertension as 
proximately due to the service-connected arthritis 
disabilities and the medication for the disabilities.  
However, the Board notes that this issue has not been 
properly developed by the RO, has not been perfected, and is 
not ready for appellate adjudication.  Therefore, as the only 
issue currently before the Board is that of service 
connection for hypertension on a direct basis, this matter is 
referred to the RO for appropriate action.

Additionally, the Board notes that September 1997, January 
1998 and June 1998 VA forms 9 (Appeal to Board of Veterans' 
Appeals) perfected the issues of increased rating for a left 
femur disability, entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), increased rating for bilateral ankle 
arthralgias, increased rating for hip arthralgia, and 
increased rating for lumbosacral traumatic arthritis.  
However, in a March 1999 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that if he was 
granted TDIU, then he would withdraw his appeal for all 
issues except for hypertension.  Subsequently, in an April 
1999 rating decision, the veteran was granted TDIU effective 
January 1997.  Therefore, as the above issues have been 
withdrawn, they are no longer on appellate status.  See 38 
C.F.R. 
§ 20.204 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The competent medical evidence of record does not show 
that the claimed hypertension is related to active service.


CONCLUSION OF LAW

Hypertension was neither incurred in or aggravated during 
active service and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via May 2001 and April 2004 RO letters, 
the January 1999 rating decision, the March 1999 statement of 
the case (SOC), the September 2003 Board remand, and the July 
2000 and January 2005 supplemental statements of the case 
(SSOCs).  In addition, the May 2001 and April 2004 RO 
letters, and the January 2005 SSOC provided the veteran with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
hypertension, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records show that the 
veteran had various elevated blood pressure measurements 
during service.  However, he was never actually diagnosed 
with hypertension during service, or within a year of his 
discharge.  Specifically, the May 1957 enlistment examination 
report showed blood pressure, sitting, of 130/78.  A March 
1961 hospitalization summary from the Letterman General 
Hospital in San Francisco indicates that in February 1960 the 
veteran had blood pressure of 124/64.  An April 1961 
discharge report of medical history shows "no" to high 
blood pressure.  An April 1961 Physical Board examination 
reflects blood pressure of 125/70.  Hospitalization records 
from the U.S. Air Force Hospital at the March Air Force Base 
dated from March 1962 to May 1962 indicate blood pressure of 
134/70.  And, a December 1963 Medical Board examination 
report, which is dated about 19 months after the veteran's 
discharge from active service, notes blood pressure 
measurements sitting, recumbent and standing, of 152/98, 
154/88 and 142/78, respectively. 

A July 1961 VA examination report notes blood pressure 
measurements of 130/80.  Additionally, records from the Beale 
Air Force Base show the veteran was diagnosed with 
hypertension in 1998.  Specifically, April 1998 notations 
indicated a diagnosis of hypertension mildly elevated, and 
revealed blood pressure measurements of 155/81.  March 1998 
notations show the veteran complained of hypertension 
increased for the prior six months.  And, July 1998 notations 
showed hypertension in good control with blood pressure of 
140/70.

June 1999 notations from M. Hawk, M.D., noted the veteran 
complained of hypertension, and revealed his vitals were 
187/75 of blood pressure.  And, a February 2001 VA 
examination report noted blood pressure of 150/95.

During the March 1999 RO hearing, the veteran testified that 
he is currently entitled to service connection for 
hypertension, as he presented symptomatology during active 
service, including multiple evaluated blood pressure 
measurements, which tend to support his claim.

Records from the Sacramento VA Medical Center (VAMC) dated 
from 1994 to 2000, and records from various private health 
care providers dated from 1996 to 2000 including from 
Tricare, J. Marsh, D.O., M. Hawk, M.D., and the Social 
Security Administration, all describe the treatment the 
veteran has received over time for various health problems 
including hypertension.

A May 2004 VA examination report indicates the veteran is 
diagnosed with hypertension.  The examiner noted that the 
claims file indicated that the veteran's hypertension began 
approximately in 1994.  The medical history indicated high 
blood pressure prior to this, but such was not recorded in 
the claims file.  The examiner further noted that there is a 
difference between the medical history and the blood pressure 
recorded in the claims file, and that the claims file did not 
provide any evidence that hypertension had its origin in 
service or within a year of service.  The veteran's blood 
pressure measurements overall were below 140/90 during 
service, and thus, this was not enough evidence to conclude 
that hypertension began in service or within a year of 
discharge.  Lastly, the examiner noted that the evidence of 
record did not indicate that blood pressure measurements in 
service were sufficient to render a diagnosis of 
hypertension.

Upon a review of the evidence of record, the Board finds that 
the evidence does not support a grant of service connection 
for hypertension on a direct basis.  The evidence simply does 
not show that hypertension was incurred in or aggravated 
during active service.  Although the Board does not doubt the 
veteran's sincere belief that his in-service high blood 
pressure measurements indicate that hypertension began in 
service, the medical evidence of record simply contradicts 
this contention, per the May 2004 VA examination report above 
discussed.  The veteran has not submitted any additional 
evidence in support of his contentions/claim.  As the veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or aggravation, his statements 
alone cannot serve as evidence to link the veteran's 
hypertension to service, and thus, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service, and the 
Board finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim must be 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 




ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


